t c memo united_states tax_court douglas r griffin transferee petitioner v commissioner of internal revenue respondent docket no filed date james r monroe and albert b kerkhove for petitioner michael w bitner and douglas s polsky for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined that petitioner is liable as a transferee of hydrotemp manufacturing company inc hydrotemp for a dollar_figure income_tax deficiency of hydrotemp plus penalties and interest for the tax_year ending date the year at issue we must determine whether petitioner is liable as a transferee under section for hydrotemp’s unpaid federal_income_tax liability we hold that he is not findings_of_fact some of the facts have been stipulated and are so found we incorporate the stipulation of facts and the accompanying exhibits by this reference petitioner resided in fort myers florida at the time he filed the petition petitioner is a lifelong entrepreneur he has started owned and operated approximately businesses in his career some worth millions of dollars one of petitioner’s most successful businesses was hydrotemp petitioner and ronald myers mr myers incorporated hydrotemp in the state of florida in hydrotemp’s primary business was manufacturing designing and distributing swimming pool heat pump equipment and hot water generators all operations took place in florida petitioner and mr myers each owned percent of hydrotemp stock until petitioner purchased mr myers’ interest to become the sole owner of hydrotemp in hydrotemp became one of the largest swimming pool heat pump manufacturing businesses in the united_states hydrotemp’s success was largely based on its sales to pentair corporation 1all section references are to the internal_revenue_code the code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated pentair the largest pool heater manufacturer in the united_states approximately half of hydrotemp’s sales were to pentair pentair inquired about purchasing hydrotemp’s swimming pool heat pump business on numerous occasions petitioner was not interested in selling hydrotemp he began to worry however that if he did not sell hydrotemp’s swimming pool heat pump assets heat pump assets to pentair he would lose pentair’s business this scenario would put hydrotemp in dire straits after careful consideration he decided to sell the heat pump assets to pentair in late sale of heat pump assets hydrotemp and pentair both performed extensive due diligence in preparing for the asset sale hydrotemp’s advisers on the transaction were taso milanos mr milanos a corporate attorney and robert hull mr hull petitioner’s cpa pentair and hydrotemp agreed to an dollar_figure million sale price in exchange for hydrotemp’s heat pump assets and the rights to the hydrotemp name brand which was a well-known trademark in the industry both companies agreed that the sale would not involve any of hydrotemp’s other assets hydrotemp and pentair closed on the sale of the heat pump assets on date mr hull determined that hydrotemp’s combined federal and state corporate_income_tax liability from the asset sale was approximately dollar_figure million mr milanos prepared articles of amendment to articles of incorporation amended articles changing hydrotemp’s name to htmc corporation which were immediately executed following the sale of its heat pump assets mr milanos inadvertently failed however to file the amended articles with the florida secretary of state until date after selling its heat pump assets hydrotemp retained manufacturing equipment trucks a webcam system an automatic dialing system computers office supplies and inventory unrelated to the heat pump assets moreover it had approximately dollar_figure million in accounts_receivable hydrotemp continued to employ five to ten employees to sell hot water generators and perform accounting work petitioner deposited dollar_figure million from the sale of the heat pump assets into hydrotemp’s non-interest-bearing checking account at suntrust bank suntrust account hydrotemp used 2we refer to both hydrotemp and htmc corporation as hydrotemp in this opinion 3an automatic dialing system is an electronic device that can automatically dial a long list of phone numbers typically the automatic dialer will dial a random phone number from the list and then transfer the call to a human operator if it detects that a live person has answered the phone the device can also be programmed to play a recorded message leave a message on an answering machine or provide a menu of options to the person who answers automatic dialing systems are most commonly associated with telemarketers but they are also used by other businesses and entities including schools to send alerts to parents and doctors to remind patients of appointments approximately dollar_figure million from the sale proceeds to repay loans and award bonuses to employees hydrotemp had approximately dollar_figure million of the sale proceeds remaining in the suntrust account petitioner wanted to transfer funds from the suntrust account to an interest-bearing account so hydrotemp could earn interest on the money he was unable however to open an account in hydrotemp’s name because the name change documentation had yet to be certified by the secretary of state petitioner determined that hydrotemp could earn interest on its funds if he had the corporation lend him dollar_figure million to place in a smith barney interest-bearing account smith barney account in his name the loan was evidenced by a dollar_figure million promissory note from petitioner to hydrotemp with four percent annual interest payable on demand petitioner’s note petitioner intended only to hold the cash in the smith barney account until an interest-bearing account could be opened in hydrotemp’s name petitioner therefore pledged to pay petitioner’s note by the earlier of the date the florida secretary of state certified the name change or by the end of hydrotemp’s tax_year which was date this pledge ensured that the money would be repaid to hydrotemp within six months hydrotemp also transferred to petitioner an additional dollar_figure which petitioner treated as an interest-free_loan to compensate him for past services hydrotemp kept approximately dollar_figure in cash in the suntrust account midcoast stock_redemption transaction after the pentair sale petitioner received several calls from different individuals and businesses interested in helping hydrotemp invest the sale proceeds petitioner thought most of the offers were from fly-by-night operations and rejected them immediately he also received inquiries from stock brokers estate planners and others offering aggressive wealth-planning strategies which he also rebuffed one call petitioner received was from don stevenson mr stevenson executive vice president for acquisitions at midcoast investments inc midcoast investments mr stevenson informed petitioner that midcoast credit corporation midcoast the parent_corporation of midcoast investments and other affiliates was interested in acquiring hydrotemp mr stevenson told petitioner that midcoast specialized in the asset recovery business and that midcoast wanted to integrate hydrotemp into its business petitioner was initially a bit wary this was unfamiliar territory for petitioner he had no experience in selling corporate stock and no knowledge of the asset recovery business and he was not acquainted with mr stevenson or midcoast petitioner performed extensive due diligence he spent a great deal of time learning about the asset recovery business and midcoast he learned from mr stevenson that midcoast had acquired over companies in its nearly 50-year existence midcoast’s asset recovery business primarily consisted of buying formerly robust companies with delinquent accounts_receivable including credit card debt and collecting and managing the debt mr stevenson told petitioner that midcoast was specifically interested in purchasing all of hydrotemp’s stock because of hydrotemp’s cash accounts_receivable and residual assets which coupled with petitioner’s note totaled approximately dollar_figure million midcoast made clear to petitioner that it wanted full control of hydrotemp and planned to use the residual assets such as the automatic dialer computers and webcam to convert hydrotemp into an asset recovery business mr stevenson’s offer intrigued petitioner petitioner first contacted persons on midcoast’s reference list he then visited midcoast’s office in lake worth florida to investigate the building employees and overall ambience of the office petitioner was impressed that midcoast occupied the penthouse suite of a newer office building and that the employees displayed a positive attitude petitioner and his advisers also pored through midcoast’s records all of which supported mr stevenson’s assertions about midcoast petitioner’s extensive due diligence on midcoast all came back positive midcoast presented petitioner with a letter of intent that stated the purchase_price for hydrotemp’s stock would equal hydrotemp’s cash le sec_52 percent of hydrotemp’s tax_liability plus dollar_figure for reimbursement of expenses after consulting with his advisers petitioner decided to sign the letter of intent to sell his hydrotemp stock to midcoast petitioner began having second thoughts however almost as soon as he signed the letter of intent petitioner became annoyed with midcoast’s attorney olga parra ms parra ms parra often showed up late for meetings and missed several major deadlines regarding the transaction’s closing midcoast then exacerbated the situation by changing the payment from all cash to some cash and a promissory note in the final stock purchase agreement and stock_redemption agreement in date collectively midcoast stock_redemption transaction under the midcoast stock_redemption transaction hydrotemp would redeem big_number shares of petitioner’s hydrotemp stock by extinguishing dollar_figure million of the loan made by hydrotemp to petitioner and petitioner would transfer all his remaining hydrotemp shares to midcoast petitioner would still owe hydrotemp dollar_figure to satisfy petitioner’s note in return midcoast would issue petitioner a dollar_figure note midcoast note which petitioner would then assign to hydrotemp to satisfy his outstanding balance midcoast would also pay petitioner dollar_figure in cash and satisfy any and all tax_liabilities incurred by hydrotemp before midcoast’s stock purchase petitioner’s first reaction to the new terms was to revoke the letter of intent because of what he perceived to be unprofessional and unscrupulous behavior by midcoast moreover he thought midcoast undervalued hydrotemp’s stock by dollar_figure he expressed his displeasure to a midcoast executive who threatened to sue petitioner if he did not complete the transaction petitioner’s anxiety grew because he had no experience in these types of transactions he immediately consulted with hydrotemp’s attorney john coleman and mr hull on how best to move forward both advised petitioner to go forward with the midcoast stock_redemption transaction petitioner relied on the recommendation of his trusted advisers and executed the midcoast stock_redemption transaction on date midcoast received percent of the hydrotemp stock and midcoast’s related company midcoast acquisitions received the remaining percent petitioner repaid hydrotemp dollar_figure of the compensation loan he had received from hydrotemp and treated the remaining dollar_figure as income hydrotemp’s balance_sheet showed assets of dollar_figure and federal and state tax_liabilities totaling 4all monetary amounts are rounded to the nearest dollar dollar_figure for an approximate dollar_figure net equity following the midcoast stock_redemption transaction petitioner and his wife reported dollar_figure of capital_gains from the hydrotemp stock sale and paid dollar_figure in income_tax with their joint federal_income_tax return for petitioner held no ownership_interest in or authority over hydrotemp after the midcoast stock_redemption transaction hydrotemp’s tax_return for the year at issue hydrotemp timely filed a return for the year at issue hydrotemp reported a dollar_figure long-term_capital_gain from the asset sale to pentair and a dollar_figure million short-term_capital_loss from the sale of binary options rather than reporting the approximate dollar_figure million tax_liability from the pentair sale hydrotemp reported a total dollar_figure loss with no federal_income_tax due because of the short-term_capital_loss from the binary options the return listed petitioner as the 100-percent stockholder of hydrotemp even though petitioner had no interest in or involvement with hydrotemp after date petitioner was in no way involved in preparing the return respondent’s audit and assessment of hydrotemp’s tax_liability respondent began an audit of hydrotemp’s return for the year at issue in respondent disallowed hydrotemp’s losses from 5a binary option is a type of option in which the payoff is structured to be either a fixed amount of compensation if the option expires in the money or nothing at all if the option expires out of the money its claimed binary options sale and determined a deficiency in hydrotemp’s income_tax and a 40-percent accuracy-related_penalty under sec_6662 for failure to substantiate the losses respondent purports to have sent duplicate deficiency notices to hydrotemp at its last two known addresses provided by a midcoast affiliate one in new york and one in bermuda on date hydrotemp did not respond to any deficiency_notice respondent assessed hydrotemp’s deficiency and penalty plus interest for a total of dollar_figure revenue_officer ted hanson mr hanson was assigned to collect on hydrotemp’s assessment mr hanson could not find any hydrotemp assets to satisfy the tax_liability and determined that hydrotemp could not pay the assessed amount mr hanson subsequently issued a notice of transferee_liability transferee notice to petitioner for the full tax_liability in date the transferee notice stated that hydrotemp had transferred substantially_all of its assets to petitioner following the asset sale to pentair midcoast’s liability for hydrotemp’s unpaid taxes petitioner first discovered that hydrotemp failed to satisfy its tax_liability for the year at issue when he received the transferee notice petitioner had no connection with hydrotemp after selling his entire share interest to midcoast he learned that midcoast and midcoast acquisitions sold all of their hydrotemp stock to her majesty’s cat llc hmc less than two weeks after the midcoast stock_redemption transaction midcoast continued to operate hydrotemp for hmc as an asset recovery business for approximately one year but the state of florida administratively dissolved hydrotemp in date for failing to file its annual report with the state petitioner contacted midcoast immediately after receiving the transferee notice and demanded that midcoast honor its agreement to pay hydrotemp’s tax_liability midcoast refused to pay petitioner thereafter sought a declaratory_judgment in florida circuit_court that midcoast was liable to pay hydrotemp’s taxes for the year at issue the florida circuit_court agreed with petitioner that midcoast was liable for hydrotemp’s taxes and entered a decision against midcoast the florida circuit_court of appeals affirmed the lower court’s ruling when midcoast appealed petitioner spent over dollar_figure in attorney’s fees to obtain the judgment against midcoast despite these legal fees and judgments midcoast has not paid the taxes respondent seeks to collect hydrotemp’s taxes from petitioner as a transferee petitioner timely filed a petition with this court contesting the transferee notice at trial respondent did not present a copy of either deficiency_notice issued to hydrotemp for the year at issue but produced a certified mailing list as evidence that a deficiency_notice had been issued opinion we must determine whether petitioner is liable as a transferee for hydrotemp’s unpaid taxes for the year at issue petitioner contends that hydrotemp’s transfers to him were not fraudulent under state law and therefore no transferee_liability exists petitioner argues alternatively that respondent failed to issue hydrotemp a deficiency_notice i transferee_liability we begin with the rules governing transferee_liability the commissioner has a procedure to enforce and collect a transferor’s unpaid taxes from a transferee sec_6901 the code does not however create or define substantive transferee_liability instead we must look to the law of the state in which the transfer occurred to determine the existence and extent of transferee_liability see 357_us_39 the parties agree that florida law governs because the transfers at issue were most closely connected with florida respondent bears the burden of proving that petitioner is liable under florida law as a transferee but not of proving hydrotemp’s liability for the assessment of its tax see sec_6902 rule d a transferee may be liable under the florida uniform fraudulent transfer act ufta for the debts of a transferor who fraudulently conveys assets to the transferee see 100_tc_180 87_tc_609 affd without published opinion 827_f2d_774 11th cir wiltzius v commissioner tcmemo_1997_ in pertinent part transfer means every disposition of or parting with an asset or an interest in an asset and includes payment of money release lease and creation of a lien or other encumbrance fla stat ann sec west accordingly respondent must prove that there was a disposition of property from hydrotemp to petitioner and that the disposition was fraudulent a transfers to petitioner here we have two transfers to petitioner the first transfer occurred when hydrotemp lent petitioner dollar_figure million from the sale proceeds of heat pump assets to pentair in exchange for petitioner’s note pentair transaction the second transfer occurred in the midcoast stock_redemption transaction when hydrotemp canceled petitioner’s note in exchange for a portion of petitioner’s hydrotemp shares and the midcoast note respondent asserts that the pentair transaction followed by the midcoast stock_redemption transaction were part of an integrated_plan known as an intermediary transaction entered into by petitioner solely to lower his tax_liability see 6a transaction determined to be an intermediary transaction will be treated as a listed_transaction and thus require the tax continued notice_2001_16 2001_1_cb_730 respondent urges the court to collapse the two transactions respondent argues that the one transaction consisted of hydrotemp’s asset sale to pentair followed by a liquidating_distribution of the sale proceeds to petitioner respondent asks that we use the substance over form judicial doctrine to collapse the two transfers courts use substance over form and its related judicial doctrines to give true meaning to a transaction disguised by formalisms that exist solely to alter tax_liabilities see 355_us_587 324_us_331 571_f3d_373 4th cir rose v commissioner tcmemo_1973_ in such instances the substance of a transaction rather than its form will be given effect we generally respect the form of a transaction however and will apply the substance over form principles only when warranted see 293_us_465 361_f2d_93 5th cir affg 42_tc_1137 here we find that substance over form and its related doctrines are not warranted the pentair transaction and the midcoast stock_redemption transaction were not arranged in continued shelter rules and penalties to apply see eg sec_6111 sec_6707a sec_6662a conjunction with each other they each had independent legal significance petitioner had no knowledge of midcoast at the time hydrotemp sold its heat pump assets to pentair its major customer moreover petitioner had no preconceived plan to sell his hydrotemp stock to anyone much less midcoast when petitioner signed the note to hydrotemp in exchange for the pentair sale proceeds we also consider that hydrotemp had assets other than the heat pump assets in fact petitioner continued to operate hydrotemp following the pentair transaction for approximately six months it had employees manufacturing equipment trucks a webcam system an automatic dialing system computers office supplies and inventory unrelated to the heat pump assets in addition hydrotemp continued as a going concern for more than a year following the midcoast stock_redemption transaction petitioner also took actions to ensure that the corporate taxes would be paid as part of the midcoast stock_redemption transaction specifically petitioner negotiated and obtained a tax agreement and indemnity clause from midcoast he later litigated to have the tax agreement and indemnity clause enforced in florida state court we reject the application of any judicial doctrine in this case and instead find that two separate and distinct transfers occurred we now focus on whether either of the two separate transactions was a fraudulent conveyance under florida law b fraudulent transfer respondent contends that even if the transactions are considered separately petitioner should be liable as transferee of hydrotemp because both transactions were fraudulent respondent can establish fraudulent transfer under florida’s ufta by showing that the transfer was either actually or constructively fraudulent see fla stat ann secs and west respondent argues that petitioner is liable under both actual and constructive fraud provisions we will consider both transfers under each fraudulent transfer provision actual fraudulent transfer a transfer is fraudulent as to a creditor under florida law if the debtor made the transfer with the actual intent to hinder delay or defraud the creditor id sec courts generally require several badges_of_fraud to be present to find a transfer fraudulent under state law see eg 873_fsupp_623 m d fla affd without published opinion sub nom ariko v united_states 92_f3d_1199 11th cir respondent ignores many of the badges that overtly favor petitioner instead respondent contends that petitioner an insider transferred substantially_all of hydrotemp’s assets to himself which caused hydrotemp to become insolvent after hydrotemp incurred a substantial debt see fla stat ann sec we shall consider this argument against both transactions we first look at the pentair transaction petitioner concedes he was an insider of hydrotemp this factor is not fatal however as the remaining badges favor petitioner not respondent we disagree with respondent’s assertion that petitioner had possession of substantially_all of hydrotemp’s assets following the cash transfer respondent ignores the fact that hydrotemp received petitioner’s note in exchange for the cash moreover hydrotemp controlled the cash because petitioner’s note was payable on demand see 61_tc_367 in addition respondent has not shown that petitioner had insufficient assets to cover petitioner’s note in fact petitioner could have repaid the loan if hydrotemp had demanded repayment the funds were readily available in the smith barney account hydrotemp also had assets other than petitioner’s note hydrotemp maintained business_assets employees and over dollar_figure of cash in its suntrust account after the pentair transaction the non- heat-pump assets were viable and hydrotemp continued as a going concern for approximately a year and a half after the dollar_figure million transfer to petitioner we also disagree with respondent that hydrotemp was insolvent following the transfer a debtor is insolvent under florida law if either the debtor’s debts exceed the fair_market_value of the debtor’s assets or the debtor fails to pay his or her debts as they become due fla stat ann sec west respondent has not shown the court that hydrotemp’s debts exceeded the fair_market_value of hydrotemp’s assets including petitioner’s note nor has respondent proven that hydrotemp failed to pay its debts when they became due accordingly we cannot find that hydrotemp was insolvent following the pentair transaction we next consider the second transfer the midcoast stock_redemption transaction petitioner again concedes he was an insider but argues the remaining badges_of_fraud are not present hydrotemp’s equipment accounts_receivable outstanding debt receivables and cash totaled approximately dollar_figure million before the midcoast stock_redemption transaction following the midcoast stock_redemption transaction hydrotemp had approximately dollar_figure million in cash the midcoast note for dollar_figure and the indemnity agreement whereby midcoast agreed to satisfy hydrotemp’s substantial tax_liability respondent failed to present evidence assigning a different value to these assets thus hydrotemp retained approximately percent of its total asset value plus the benefits of the midcoast tax agreement following the transaction accordingly we find that hydrotemp did not transfer substantially_all of its assets to petitioner in connection with the midcoast stock_redemption transaction hydrotemp’s only significant liability after the midcoast stock_redemption transaction was its dollar_figure of federal and state tax_liabilities midcoast was legally and contractually liable to satisfy these tax_liabilities furthermore even if we were to discount the indemnity respondent has not presented evidence demonstrating that hydrotemp’s tax debts exceeded hydrotemp’s cash its business_assets and the midcoast note accordingly we find that hydrotemp was not insolvent following the transfer we have considered the badges_of_fraud raised by respondent against the pentair transaction and the midcoast stock_redemption transaction we find that neither transfer was actually fraudulent constructive fraudulent transfer respondent may also establish transferee_liability by showing that a conveyance is constructively fraudulent see fla stat ann sec as pertinent here a transfer is constructively fraudulent if the debtor does not receive reasonably equivalent value and the debtor was insolvent or became insolvent as a result of the transfer id sec we find that neither the pentair transaction nor the midcoast stock_redemption transaction was constructively fraudulent as to the pentair transaction hydrotemp was not insolvent before or after the transfer of cash to petitioner in exchange for petitioner’s note respondent has failed to prove that petitioner’s note was not of reasonably equivalent value to the sale proceeds transferred to the smith barney account nor has respondent shown that petitioner’s assets were insufficient to pay petitioner’s note if he was called upon likewise respondent failed to show that hydrotemp was insolvent before or after it canceled petitioner’s note in exchange for the hydrotemp stock and the midcoast note respondent also has failed to prove that the midcoast note and the hydrotemp stock were not of reasonably equivalent value to petitioner’s note we find that neither transfer was constructively fraudulent accordingly we find that petitioner is not liable as a transferee for hydrotemp’s unpaid taxes ii limitations_period petitioner also challenges whether respondent timely issued a deficiency_notice to hydrotemp we need not decide this issue as we have already determined that petitioner is not liable as a transferee we have considered all arguments made in reaching our decision and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for petitioner
